Citation Nr: 1428919	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left lower extremity disability (claimed as a left foot disability) including as secondary to a low back disability.  

3.  Entitlement to service connection for a left knee disability.
  
4.  Entitlement t service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran submitted a claim of entitlement to service connection for a left foot disability.  However, in a March 2013 statement, he indicated that his symptoms were due to nerve damage as a result of his back disability.  Consequently, the Board has recharacterized the claim as a left lower extremity disability as noted above.  


FINDINGS OF FACT

1.  The Veteran has a low back disability, status post herniated disc, L5-S1, that is at least as likely as not related to active service.

2.  The Veteran has a left lower extremity disability, radiculopathy, that is at least as likely as not caused by a low back disability.  

3.  The Veteran does not have a left knee disability that is related to active service.

4.  The Veteran does not have a left ankle disability that is related to active service.



CONCLUSIONS OF LAW

1.  The Veteran has a low back disability stsatus post herniated disc, L5-S1, that is the result of disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran has a left lower extremity disability, radiculopathy, that was caused by a low back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2009, April 2009, May 2009, and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

With regard to the claim for a left ankle disability, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for a left ankle disability on appeal, the record is devoid of any competent lay or medical evidence that there are any current left ankle symptoms or a current left ankle disability as a result of a disease or injury incurred in or aggravated by active service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed left ankle disability since separation.  Instead, he has asserted that he sustained a left ankle sprain in service.  He has reported no current left ankle symptoms nor has he provided any evidence of a current left ankle disability.  Therefore, the Board finds that an examination is not necessary in this case because the competent evidence of record does not indicate a relationship between any current left ankle disability and service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not identified any additional, unobtained, relevant, available evidence that VA has a duty to obtain.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Low Back and Left Lower Extremity

The Veteran claims that while serving in the Republic of Vietnam in Dong Ha, his base came under attack by rockets, mortar, and shells.  He reported that he had previously injured his back while working on equipment as a mechanic.  However, during the attack on his base he reported that he was thrown through a wall from a blast.  The Veteran indicated that he sought treatment for his back on several occasions and pain pills were prescribed.  He also reported that he met with a surgeon who diagnosed a low back problem.  

A review of the Veteran's service separation document (DD214) reflects that the Veteran had three years, two months, and seven days of foreign and/or sea service.  He received the Vietnam Service Medal (w/FMF Insignia and 1 Silver Star) and the Vietnam Campaign Medal (w/Device 60).  His related civilian occupation was a motorized vehicles mechanic.

A review of the Veteran's service treatment records (STRs) does not reveal any complaints, findings, or treatment for any low back complaints.  The Veteran's November 1969 separation examination reflects a normal clinical evaluation of the Veteran's spine.  

The Veteran submitted various photographs of the wrecked mechanic shop where he worked and explosions which resulted from the base attack in Vietnam.  

Private treatment reports from D. Weinman, M.D., dated in April 1987 reflect a diagnosis of a herniated left lumbosacral disc for which the Veteran underwent a hemilaminectomy, diskectomy left L5-S1.  

Private treatment reports from M. Peterson, M.D., dated in July 1995 reflect that the Veteran was seen for a workman's compensation consultation.  Dr. Peterson noted that the Veteran had complaints of low back and left buttock pain which represented the long term sequelae of his diskectomy.  Dr. Peterson reported that there was evidence of multilevel degeneration. 

VA outpatient treatment reports dated from October 2006 to October 2012 reflect reports of low back pain as early as October 2006.  At that time, the Veteran indicated that his back problem began in Vietnam.  No specific diagnosis was rendered with regard to the Veteran's low back pain complaints.  

The Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for a right knee disability.  Some records from the SSA are duplicative of the records discussed above.  All other records are unrelated to the back and lower extremity disabilities.  

At an April 2009 VA examination, the Veteran reported that he started having back pain while serving as a mechanic in Vietnam.  He indicated that his base was shelled and a nearby blast hurled him through a plywood wall.  The Veteran reported that he had a dull aching pain in his lower back which radiated to his left buttock, leg, calf, and foot.  He also had paresthesias in the left foot.  Following a clinical evaluation, including a detailed sensory examination, the examiner diagnosed the Veteran with chronic back pain with radiculopathy.  The examiner opined that the Veteran's back condition was most likely caused by the in-service injury when the Veteran was thrown through a plywood wall.  The examiner noted that he was basing the opinion on the Veteran's history as he could not find any documentation of the injury in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a low back disability and a left lower extremity disability.  

The Veteran's statements in support of his claim for a low back disability are construed as alleging the presence of current disability and a nexus between in-service trauma and a current low back disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of low back pain with radiculopathy.  Layno v. Brown, 6 Vet. App. 465 (1994).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that while the April 2009 VA examiner failed to offer a specific diagnosis for the Veteran's claimed low back disability, the evidence of record reflects that the Veteran was diagnosed with multilevel degeneration (i.e., arthritis) in 1995.  Moreover, the VA examiner determined that the Veteran had a low back disability with radiculopathy.  The examiner noted that there were no contemporaneous treatment records documenting treatment for a back injury in service.  Nonetheless, he concluded that the Veteran's low back disability with radiculopathy was most likely related to service.   

Consequently, the only medical opinion of record indicates that the Veteran's current low back disability, status post herniated disc, L5-S1, with left lower extremity radiculopathy is related to service.  The Veteran has alleged in-service low back trauma and a continuity of symptomatology since service.  As noted, the Veteran is competent to testify to exposure to trauma in service and his symptoms of a low back disability since service.  The VA examiner determined that the Veteran's report of an injury in service was credible and his VA treatment records reflect a report of a back disability since service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current low back disability, status post herniated disc, L5-S1, with left lower extremity radiculopathy and active service.  Therefore, service connection for status post Herniated disc, L5-S1, with left lower extremity radiculopathy is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee

The Veteran claims that he injured his left knee in service and sought treatment for the knee injury during service.  

A review of the Veteran's STRs reflects that he sustained a fracture of the tibial spine in a motorcycle accident and was diagnosed with an avulsion of the anterior tibial spine in March 1969.  He was prescribed a cylinder cast that he wore through May 1969.  The Veteran's November 1969 separation examination revealed a normal clinical evaluation of the Veteran's lower extremities.  

Private treatment reports from D. Galt, M.D., dated in February 2000 reflect a diagnosis of traumatic arthritis of the left knee.  The Veteran also reported painful mechanical symptoms of the left knee in March 2008.

Private treatment reports from Providence Medford Medical Center reflect that the Veteran sustained a left knee sprain in August 2006.  X-rays of the left knee revealed mild narrowing of the lateral joint compartment and probable effusion with no definite acute fracture and areas of sclerosis in the lateral tibial plateau and probable subchondral cyst formation.  

VA outpatient treatment reports dated from October 2006 to October 2012 reflect reports of left knee pain in October 2006 and February 2009.  The Veteran's knee pain was noted to be stable thereafter.  

As noted, the Veteran reported that he was in receipt of SSA disability benefits for a right knee disability.  Some records from the SSA are duplicative of the records discussed above.  All other records are unrelated to the claimed left knee disability.  

At an April 2009 VA examination, the Veteran reported that he had occasional knee pain that "comes and goes."  He reported that he initially had knee pain when he injured his knee in service.  The examiner reviewed the Veteran's relevant medical history, conducted a clinical evaluation, and diagnosed the Veteran with probable left knee osteoarthritis.  The examiner opined that the left knee disability was not caused by or as a result of active service.  The examiner indicated that his opinion was based on the Veteran's x-rays, history, and appearance of symptoms.  The examiner noted that the Veteran also reported that he was not having "much in the way of knee problems."  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability. 

The Board finds that the competent evidence does not show a relationship between a left knee disability and active service.  The earliest medical evidence of a diagnosis of left knee arthritis came in 2000 when Dr. Galt rendered the diagnosis.  Therefore, the earliest indication of a diagnosis of left knee arthritis came over thirty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of a diagnosis of left knee arthritis is evidence that weighs against the Veteran's claim. 

The evidence does not show a relationship between the Veteran's left knee disability and his period of active service.  The only medical opinion of record indicates that the Veteran's left knee disability is not related to service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a left knee disability is related to his period of service.  Moreover, there is no objective evidence that the Veteran was diagnosed with arthritis within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the Veteran contends that he has a left knee disability related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of any left knee disability because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding the Veteran's left knee disability being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

The record does not contain competent evidence linking a current left knee disability to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).



C.  Left Ankle

The Veteran claimed entitlement to service connection for "left ankle."  He submitted no statements regarding any current symptomatology nor did he include any reference to treatment for a current left ankle disability.  

A review of the Veteran's STRs does not include any complaints, findings, or treatment for a left ankle sprain or any other left ankle complaints.  Clinical evaluation of the lower extremities was normal at the Veteran's November 1969 separation examination.  

Post-service private treatment reports, VA outpatient treatment reports, and medical records submitted by the SSA are negative for any reference to a left ankle disability.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left ankle disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of any disability of the left ankle at any time during service or since that time.  Moreover, aside from filing his claim for "left ankle," and his statements alleging that he sustained a sprained left ankle during service, the Veteran has submitted no evidence to suggest that he has any diagnosed left ankle disability.  

In the absence of a diagnosis of a left ankle disability related to the Veteran's active duty, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for a left ankle disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for status post herniated disc, L5-S1, is granted.  

Entitlement to service connection for  left lower extremity radiculopathy as secondary to a low back disability is granted.  

Entitlement to service connection for a left knee disability is denied.
  
Entitlement to service connection for a left ankle disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


